In an action in which a judgment of the Supreme Court, Richmond County, was entered on February 20, 1973, granting plaintiff a divorce and custody of the parties’ two infant children, defendant appeals from an order of the same court, entered June 14, 1973, which granted plaintiff’s motion to punish defendant for contempt of court for violation of the judgment in that he was willfully withholding from plaintiff custody of one of the children, Alice, now six years old. Order modified, on the law, by adding thereto a provision that in no event shall defendant’s imprisonment under the order exceed six months and that a review of the proceedings shall be held within 90 days after the commencement of his imprisonment, as provided in section 774 of the Judiciary Law. As so modified, order affirmed, without costs. The findings of fact are affirmed. Although respondent’s attorneys in their brief on this appeal have admitted that under section 774 of the Judiciary Law imprisonment for the contempt must be limited to a maximum pf six months and defendant is entitled to a review of any imprisonment sentence within 90 days after the commencement of the imprisonment, the order under review does not so provide. We deem it appropriate to modify the order to explicitly contain provisions in conformance with these statutory limitations. Shapiro, Acting P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.